Citation Nr: 0205614	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  01-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from August 1942 to 
November 1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  

In February 2002, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.  38 
U.S.C.A. § 7107(c), (e) (West Supp. 2001).  A transcript of 
the hearing is of record.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability is 
related to noise exposure during active military service.

2.  The veteran has withdrawn his appeal seeking service 
connection for a heart disorder.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

2.  The veteran having withdrawn his appeal, there is no 
allegation of error of fact or law for the Board to consider 
with respect to the claim of entitlement to service 
connection for a heart disorder.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); 38 C.F.R. § 20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of the claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to give notice and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
final claims, not here relevant.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for bilateral hearing loss.  No further 
assistance in developing the facts pertinent to the issue is 
required. 


II.  Service Connection

A.  Hearing Loss Disability

The veteran asserts that he has bilateral hearing loss 
disability as a result of his service.  He has reported being 
exposed to gunfire and aircraft engine noise during service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

The veteran' service medical records are not of record.  The 
National Personnel Records Center (NPRC), the official 
repository for such records, reported that a search for 
records was negative and his records may have been destroyed 
during a fire in that facility in 1973.  

WD Form 53-55, Enlisted Record and Report of Separation 
Honorable Discharge shows that the veteran's military 
occupational specialty was Flight Maintenance Gunner and that 
he participated in the Air Offensive in Europe.  The 
Separation Qualification Record noted that he flew in eight 
combat mission in a B-17 aircraft over enemy-occupied 
territory of France, Belgium and Germany.  It was indicated 
that he transferred fuel, checked instruments and engine 
performance by reading of gauges and fired 50 caliber machine 
guns from Sperry upper turret position when in combat.

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2001).

There is no evidence of any hearing evaluation within the 
first year after service discharge.  There is no evidence of 
a hearing loss disability, as defined in VA regulations, on 
separation from service, nor is there evidence of a hearing 
loss disability within a year of service discharge.  
Accordingly, there is no basis in the evidence to establish 
presumptive service connection for hearing loss.

On VA examination in July 1989, the veteran reported that he 
was a gunner on a B-17 aircraft during service and had 
developed poor hearing.  Audiological testing revealed mild 
to moderately severe sensorineural hearing loss bilaterally.  

A June 1999 VA outpatient record noted a history of 
significant unprotected military noise exposure without 
significant occupational or recreational noise exposure 
reported.  The assessment was bilateral hearing loss 
secondary to the veteran's reported history of military noise 
exposure.  

The most recent VA audiological examination was conducted in 
August 2000.  The examiner indicated that military noise 
exposure history was significant related to the reported 
daily duties as a gunner which were performed without ear 
protection.  It was also indicated that after discharge he 
performed factory work for three years testing jet engines 
and that he wore ear protection.  It was noted that 
subsequently he worked as a teacher for 29 years and that he 
denied recreational noise exposure.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
70
75
80
LEFT
45
55
70
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 82 percent in the left ear.  
The examiner noted that bone conduction results recorded at 
the examination were the same as the air conduction results 
in June 1999 when a sensorineural hearing loss was 
documented.  It was indicated that if the bone conduction 
thresholds demonstrate the true air conduction thresholds, it 
is possible those are a result of noise exposure in the 
military as well as occupational.  

In February 2002, the veteran testified that he had no 
hearing loss prior to active service and that he had 
significant noise exposure during active service.  He 
testified that he worked on aircraft engines during service 
and that he was also exposed to gunfire noise both during 
training and during combat as a gunner on an aircraft.  He 
also indicated that during flights he experienced air 
pressure to the ear drums.  He testified that he did not use 
hearing protection during service.  He did not recall 
receiving a hearing test at the time of separation from 
active duty.  He testified that after service he worked 
testing jet engines and that he used ear plugs.  He indicated 
that he did not have a hearing test during his civilian 
employment and the first hearing test was at the VA 
examination in 1989.  

The veteran's bilateral hearing loss meets the criteria to be 
classified as a hearing loss disability under VA regulations.  
38 C.F.R. § 3.385.  The veteran has reported noise exposure 
in military service.  His report is consistent with the 
nature of his military duties as a gunner and of maintenance 
of aircraft.  His testimony is credible.  The record contains 
the opinions of VA examiners that the veteran's current 
bilateral hearing loss is consistent, at least in part, with 
the veteran's military exposure to noise.  While there are no 
service medical records available, there is sufficient 
credible evidence of acoustic trauma from noise exposure in 
service.  

In light of the audiological findings of a bilateral 
sensorineural hearing loss, the veteran's credible testimony 
regarding his noise exposure during service, and the medical 
opinions which attribute his current hearing loss at least in 
part to his noise exposure during service, the evidence is in 
relative equipoise in this case in showing that it is as 
least as likely as not that the veteran has a current 
bilateral hearing loss disability due acoustic trauma in 
service.  Therefore, by extending the benefit of the doubt to 
the veteran, service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

B.  Heart Condition

The veteran stated on the record at his hearing before the 
undersigned that he desired to withdraw his appeal of the 
issue of entitlement to service connection for a heart 
condition.  A substantive appeal may be withdrawn in writing 
by the veteran at any time before the Board renders a 
decision.  38 C.F.R. § 20.204 (2001).  The veteran's hearing 
has been reduced to writing, and the transcription is of 
record.  This appeal having been withdrawn, there is no error 
of fact or law for the Board to consider.  See 38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  Accordingly, the Board will 
dismiss this appeal.


ORDER

Service connection for bilateral hearing loss disability is 
granted.

The appeal seeking entitlement to service connection for a 
heart condition has been withdrawn, and the appeal is 
dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

